1

2

3                              UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                ***
6     TRAVERS A. GREENE,                               Case No. 2:07-cv-00304-MMD-DJA
7                                       Petitioner,                  ORDER
             v.
8

9     WILLIAM GITTERE, et al.,
10                                   Respondents.
11

12          In this capital habeas corpus action, Petitioner Travers A. Greene, represented by
13   appointed counsel, filed a second amended habeas petition on May 6, 2020. (ECF No.
14   119.) Respondents filed a motion to dismiss on March 9, 2021. (ECF No. 129.) Petitioner
15   was due to respond to the motion to dismiss on May 10, 2021. (See ECF No. 113 (60
16   days for response—May 8 is a Saturday).)
17          On May 7, 2021, Petitioner filed a motion for extension of time (ECF No. 160),
18   requesting an extension of time to June 7, 2021, to respond to the motion to dismiss. That
19   would be a 28-day extension of time. Petitioner’s counsel states that the extension of time
20   is necessary because of her obligations in other cases. Respondents do not oppose the
21   motion for extension of time.
22          The Court finds that Petitioner’s motion for extension of time is made in good faith
23   and not solely for the purpose of delay, and that there is good cause for the extension of
24   time requested.
25          It is therefore ordered that Petitioner’s motion for extension of time (ECF No. 160)
26   is granted. Petitioner will have until and including June 7, 2021, to respond to the motion
27   to dismiss.
28   ///
1          It is further ordered that, in all other respects, the schedule for further proceedings

2    set forth in the order entered December 6, 2019 (ECF No. 113) will remain in effect.

3          DATED THIS 7th Day of May 2021.

4

5
                                               MIRANDA M. DU
6                                              CHIEF UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28                                                2
